The plaintiffs ask a court of equity to protect them by injunction, and to aid them in carrying on the business of brewing and selling intoxicating malt liquors in this state and elsewhere — in effect, to assist them in violating the statutes of the state. The owner of property has a right to protection in any legal use or business in which it may be employed, but if he chooses voluntarily to engage in illegal business, he has no legal claim upon the court to aid him in carrying on such business.
Bill dismissed.
DOE, C. J., did not sit: the others concurred.